
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.40


SHARE PURCHASE AGREEMENT


        This Share Purchase Agreement (the "Agreement") is entered into as of
December 19, 2001, by and between Fonovisa L.L.C., a Nevada limited liability
company ("Buyer"), and Univision Communications Inc., a Delaware corporation
("Seller").

        WHEREAS, Buyer has indicated it desires to purchase shares of Seller's
Series B Convertible Redeemable Preferred Stock (collectively, the "Preferred
Shares");

        WHEREAS, Seller is willing to sell such Preferred Shares to Buyer;

        NOW, THEREFORE, in consideration of the mutual promises contained herein
and intending to be legally bound, the parties agree as follows:

        1.    Purchase and Sale of Stock.    Seller hereby agrees to sell to
Buyer and Buyer hereby agrees to purchase from Seller, 375,000 Preferred Shares
for an aggregate purchase price of U.S.$375,000,000 (the "Share Purchase
Price"). Buyer shall pay the Share Purchase Price to Seller as promptly as
practical but in no event later than December 26, 2001 by wire transfer to the
account of Seller shown on Exhibit A. Upon receipt of the Share Purchase Price,
Seller shall deliver to Buyer a certificate, registered in Buyer's name,
representing the Preferred Shares. A form of share certificate for the Preferred
Shares is attached hereto as Exhibit B and the Certificate of Designation
regarding the Preferred Shares is attached hereto as Exhibit C (the "Certificate
of Designation").

        2.    Representations and Warranties of Seller.    Seller represents and
warrants to Buyer as follows:

        A.    Organization.    Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware with all necessary
corporate power and authority to execute, deliver and perform this Agreement.

        B.    Execution, Delivery and Performance; Binding Obligation.    The
execution, delivery and performance of this Agreement have been duly and validly
authorized by all necessary corporate action on the part of Seller. This
Agreement constitutes the legally valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditors' rights generally.

        C.    No Violation.    Neither the Seller nor any of its subsidiaries is
(i) in violation of its charter or bylaws or (ii) in breach or default in the
performance or observance of any material agreement to which it is a party or by
which it is bound, except as disclosed in the Public Filings (as defined below)
and except for such breaches or defaults that would not have a material adverse
effect on (x) the condition (financial or otherwise), earnings, business affairs
or business prospects of Seller and its subsidiaries, taken as a whole, or
(y) Seller's ability to perform its obligations under this Agreement (a
"Material Adverse Effect"). The execution, delivery and performance of this
Agreement by Seller, the conversion of the Preferred Shares and the exercise of
the Warrant will not violate or constitute a breach or default (whether upon
lapse of time or the occurrence of any act or event or otherwise) under (a) the
charter documents or bylaws of Seller or any of its subsidiaries, (b) any law to
which Seller or any of its subsidiaries is subject, which breach, default or
violation would have a Material Adverse Effect or (c) any material agreement to
which Seller or any of its subsidiaries is a party or is bound, which breach,
default or violation would have a Material Adverse Effect.

        D.    No Registration.    The execution, delivery and performance of
this Agreement by Seller and the transactions contemplated hereby, other than
the conversion of the Preferred

1

--------------------------------------------------------------------------------




Shares, which require a filing under the HSR Act (as defined below) and could
require approval from the Federal Communication Commission, will not require
filing or registration with, or the issuance of any permit by, or receipt of any
approval or other consent from, any person or entity.

        E.    No Payment Triggered.    The execution, delivery and performance
of this Agreement and the conversion of the Preferred Shares will not cause the
acceleration of any payment or trigger any other right under any agreement,
arrangement, commitment or understanding to which Seller is a party or by which
Seller is bound.

        F.    Public Documents.    Since December 31, 2000, Seller has filed
with the U.S. Securities and Exchange Commission (the "SEC") all reports, proxy
materials and registration statements required to be filed by it pursuant to the
U.S. federal securities laws and has made all other filings required to be made
by it with the SEC (collectively, the "Public Filings"). None of the Public
Filings contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, in each such case as of its filing date, mailing date or
effective date, as the case may be. Since the date of the filing with the SEC of
Seller's most recent Form 10Q, there has not been (A) any material adverse
change, or any development involving a prospective material adverse change, in
the condition (financial or otherwise), earnings, business affairs or business
prospects of Seller and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business, (B) any transaction entered into by
Seller or its subsidiaries, other than in the ordinary course of business, that
is material to Seller and its subsidiaries, taken as a whole, (C) any dividend
or other obligation declared, paid or made by Seller on its capital stock or
(D) any incurrence by Seller or its subsidiaries of any material liability or
obligation, direct or contingent.

        G.    Financial Statements.    The consolidated financial statements
included in or incorporated by reference into the Public Filings, together with
related schedules and notes, present fairly the consolidated financial position,
results of operations and changes in financial position of the Seller and its
subsidiaries on the basis stated therein at the respective dates or for the
respective periods to which they apply, and such statements and related
schedules and notes have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved,
except as disclosed therein.

        H.    Ownership.    The Preferred Shares upon issuance, and the
Conversion Shares (as defined below) upon issuance in accordance with the terms
of this Agreement, will be duly authorized, validly issued and outstanding and
fully paid and nonassessable. Except as set forth in the Public Filings, Seller
has not entered into any outstanding contracts or other rights to subscribe for
or purchase, or contracts or other obligations to issue or grant any rights to
acquire, any capital stock of Seller, or to restructure or recapitalize Seller,
and, to Seller's knowledge, there are no outstanding contracts to repurchase,
redeem or otherwise acquire any capital stock of Seller.

        I.    Reservation of Shares.    Seller has reserved a sufficient number
of shares of Class A Common Stock for issuance to Holder upon conversion of the
Preferred Shares.

        J.    Listing on the New York Stock Exchange ("NYSE").    The Conversion
Shares have been, or by the date of payment of the Purchase Price will be,
approved for listing on the NYSE, subject only to official notice of issuance.

2

--------------------------------------------------------------------------------




        K.    Use of Proceeds.    Immediately following the receipt of the Share
Purchase Price, Seller shall apply such purchase price to repay an equivalent
amount of indebtedness outstanding under Seller's bank credit agreement dated
July 18, 2001.

        3.    Representations and Warranties of Buyer.    Buyer represents and
warrants to Seller as follows:

        A.    Organization.    Buyer is a limited liability company, duly
organized, validly existing and in good standing under the laws of Nevada with
all necessary corporate power and authority to execute, deliver and perform this
Agreement.

        B.    Execution, Delivery and Performance; Binding Obligation.    The
execution, delivery and performance of this Agreement have been duly and validly
authorized by all necessary corporate action on the part of Buyer. This
Agreement constitutes the legally valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditors' rights generally.

        C.    No Violation of Law; Agreements.    The execution, delivery and
performance of this Agreement by Buyer will not violate or constitute a breach
or default (whether upon lapse of time or the occurrence of any act or event or
otherwise) under (i) the charter documents or bylaws of Buyer, (ii) any law to
which Buyer is subject, which breach, default or violation would have a material
adverse effect on Buyer's ability to perform its obligations under this
Agreement, or (iii) any agreement to which Buyer is a party, which breach,
default or violation would have a material adverse effect on Buyer's ability to
perform its obligations under this Agreement.

        D.    Investment Intent.    Buyer is purchasing the Preferred Shares
solely for its own account, for investment purposes only and not with a view to
the distribution thereof in violation of the Securities Act of 1933, as amended
(the "Securities Act"), or any applicable state securities law, and Buyer has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its investment represented by its purchase
of such Preferred Shares. Buyer acknowledges that such Preferred Shares have not
been and prior to issuance will not be registered under the Securities Act or
any other securities law and may not be sold, and Buyer hereby covenants that
such Preferred Shares will not be sold, in whole or in part, in the United
States of America except pursuant to a registration statement effective under
the Securities Act or pursuant to an exemption from registration under the
Securities Act, and in compliance with all other applicable securities laws.

        E.    Accredited Investor.    Buyer is an accredited investor within the
definition set forth in Rule 501(a) of the regulations promulgated by the SEC
pursuant to the Securities Act.

        4.    Continuing Covenants.    

        A.    Registration Rights.    The parties agree and acknowledge that the
Class A Shares into which the Preferred Shares are convertible (the "Conversion
Shares") will be subject to the terms and conditions of the Registration Rights
Agreement (the "Registration Rights Agreement") dated October 2, 1996 by and
among Seller, Buyer and various other parties set forth therein. The parties
further agree that for the purposes of the Registration Rights Agreement the
Class A Shares will be deemed Common Stock held by the Televisa Holders.

        B.    HSR Act Matters.    Seller and Buyer will as promptly as
practicable, file with the United States Federal Trade Commission (the "FTC")
and the United States Department of Justice (the "DOJ") (i) the notification and
report form, if any, required for the transactions contemplated by this
Agreement, including without limitation the conversion of the Preferred

3

--------------------------------------------------------------------------------




Shares, and (ii) any supplemental information requested in connection therewith
pursuant to the Hart-Scott-Rodino Act of 1976 (the "HSR Act"). Seller and Buyer
will use commercially reasonable efforts to take all such actions, such that the
waiting period specified in the HSR Act will expire or be satisfied as soon as
reasonably possible.

        C.    Restriction on Transfers.    Buyer will not sell, assign, convey
or otherwise transfer the Preferred Shares without the prior written consent of
the Seller except in connection with an acquisition, share repurchase,
redemption, merger, reorganization or similar transaction in which all of the
holders of Buyer's Class A Common Stock are entitled to participate or as
permitted by Section 5B below.

        5.    General.    

        A.    Survival.    The representations, warranties and agreements in
this Agreement will survive any investigation made by either party, and the
execution of this Agreement.

        B.    No Assignment.    Neither party may assign this Agreement without
the prior written consent of the other party; provided, that Buyer may assign
its rights to any direct or indirect wholly-owned subsidiaries of Grupo Televisa
S.A.; provided, further, that any such assignment shall not relieve Buyer of its
obligations hereunder.

        C.    Binding Effect; Parties in Interest.    This Agreement is binding
on and benefits only the parties and their respective permitted successors and
assigns. Nothing in this Agreement gives any rights or remedies to any person
other than the parties and their respective permitted successors and assigns,
nor does anything in this Agreement relieve or discharge any obligation or
liability of any third person to either party. No provision of this Agreement
gives any third person any right of subrogation or action over or against either
party to this Agreement.

        D.    Complete Agreement.    This Agreement, including the documents
attached to this Agreement as Exhibits, is the complete and exclusive statement
of agreement of the parties as to matters covered by it. It replaces and
supersedes all prior written or oral agreements or statements by and among the
parties with respect to the matters covered by it. No representation, statement,
condition or warranty not contained in this Agreement is binding on the parties.

        E.    Amendments; Waivers.    Any amendment to this Agreement requires
the approval of both parties. Any waiver of any right or remedy requires the
consent of the party waiving it. Every amendment or waiver must be in writing
and designated as an amendment or waiver, as appropriate. No failure by either
party to insist on the strict performance of any provision of this Agreement, or
to exercise any right or remedy, will be deemed a waiver of such performance,
right or remedy, or of any other provision of this Agreement.

        F.    Interpretation.    If any claim is made by a party relating to any
conflict, omission or ambiguity in the provisions of this Agreement, no
presumption or burden of proof or persuasion will be implied because this
Agreement was prepared by or at the request of either party or its counsel. The
parties waive any statute or rule of law to the contrary.

        G.    Attorneys' Fees and Costs.    If any legal action or other
proceeding is brought to enforce or interpret this Agreement or matters relating
to it, the substantially prevailing party will be entitled to recover from the
other party reasonable attorneys' fees and other costs incurred in such action
or proceeding, in addition to any other relief to which the prevailing party is
entitled.

        H.    Governing Law.    This Agreement will be governed by and construed
in accordance with the laws of the State of California without regard to its
rules of conflict of laws.

4

--------------------------------------------------------------------------------




        I.    Jurisdiction; Venue; Service of Process.    Each of the parties
irrevocably submits to the jurisdiction of any California State or United States
Federal court sitting in Los Angeles County in any action or proceeding arising
out of our relating to this Agreement or the transactions contemplated hereby,
and irrevocably agrees that any such action or proceeding may be heard and
determined only in such California State or Federal court. Each of the parties
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding.
Each of the parties irrevocably appoints CT Corporation System (the "Process
Agent"), with an office on the date hereof at 818 West 7th Street, Los Angeles,
CA 90017 as its agent to receive on behalf of it and its property service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding. Such service may be made by delivering a copy of
such process to any of the parties in care of the Process Agent at the Process
Agent's above address, and each of the parties irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an alternate
method of service, each of the parties consents to the service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding by personally delivering of a copy of such process to such
party at its address specified in or pursuant to Section 5.M. Each of the
parties agrees that a final judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

        J.    Enforcement of Agreement.    The parties agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with its specific terms or as otherwise breached. It is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any California court, this being
in addition to any other remedy to which they are entitled at law or in equity.
In any such action for specific performance, no party will be required to post a
bond.

        K.    Counterparts.    This Agreement and any amendment hereto or any
other agreement (or document) delivered pursuant hereto may be executed in one
or more counterparts, each of which will be deemed an original and all of them
will constitute one agreement. A facsimile signature page will be deemed an
original signature page.

        L.    Headings.    The headings in this Agreement are only for
convenience and ease of reference and are not to be considered in construction
or interpretation.

        M.    Notices.    Any notice required to be given hereunder will be
sufficient if in writing, and sent by facsimile transmission and by courier
service (with proof of service), hand delivery

5

--------------------------------------------------------------------------------




or certified or registered mail (return receipt requested and first-class
postage prepaid), addressed as follows:

If to Buyer:   If to Seller:
Fonovisa L.L.C.
c/o Joseph Stern, Esq.
Fried, Frank, Harris, Shriver & Jacobson
One New York Plaza
New York, New York 10004
Telecopier: (212) 859-8589
 
Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attention: C. Douglas Kranwinkle, Esq.
Telecopier: (310) 556-3568
With a copy to:
Grupo Televisa, S.A.
Av. Vasco de Quiroga No. 2000
Edificio A, Piso 4, Colonia Santa Fe
01210, Mexico, DF
Attention: Alfonso de Angoitia
Telecopier: 011-52-55-5-261-2451
 
With a copy to:
O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Attention: Kendall R. Bishop, Esq.
Telecopier No.: (310) 246-6779

or to such other address as either party specifies by written notice so given,
and such notice will be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.

        N.    Further Assurances.    Each party will execute and deliver, both
before and after the Closing, such further certificates, agreements and other
documents and take such other actions as the other party may reasonably request
to consummate or implement the transactions contemplated by this Agreement or to
evidence such events or matters, including the execution and delivery of such
assignment and transfer documents as either party may deem necessary or
desirable.

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed by its duly authorized officers as of the day and year first
above written.


 
 
BUYER:
FONOVISA L.L.C.

 
 
By:
 
 
 
          /s/  JOSE SUAREZ BARBOSA      

--------------------------------------------------------------------------------

        Name:   Fonovisa de Centroamérica, C.A.         Title:   General Manager
        By:   Jorge Suarez Barbosa
 
 
SELLER:
UNIVISION COMMUNICATIONS INC.

 
 
By:
 
 
 
          /s/  C. DOUGLAS KRANWINKLE      

--------------------------------------------------------------------------------

        Name:   C. Douglas Kranwinkle         Title:   Executive Vice President
           

6

--------------------------------------------------------------------------------

EXHIBIT A
UNIVISION COMMUNICATIONS INC.
Wire Instructions (UTG)

Bank Name:   Fleet Boston
P.O. Box 2016
100 Federal Street
Boston, MA 02106
Contact: Andrea Frost
(617) 533-5759       Account Name:   Unvision Television Group Inc.
Glenpointe Centre West
500 Frank W. Burr Blvd., 6th Floor
Teaneck, NJ 07666
(212) 287-4200       Bank Account #:   501-33558       ABA #:   011000390

A-1

--------------------------------------------------------------------------------

EXHIBIT B
PREFERRED SHARES

B-1

--------------------------------------------------------------------------------


EXHIBIT C
CERTIFICATE OF DESIGNATION
of
SERIES B CONVERTIBLE REDEEMABLE PREFERRED STOCK
of
UNIVISION COMMUNICATIONS INC.,
a Delaware Corporation

Pursuant to Section 151 of the General Corporation Law
of the State of Delaware

--------------------------------------------------------------------------------

        The undersigned certify that:

        1.    They are the duly elected and acting President and Secretary,
respectively, of Univision Communications Inc., a corporation organized and
existing under the General Corporation Law of the State of Delaware (the
"Corporation").

        2.    Pursuant to authority given by the Corporation's Certificate of
Incorporation, the Board of Directors of the Corporation has duly adopted the
following recitals and resolutions:

        WHEREAS, the Certificate of Incorporation of the Corporation provides
for a class of shares known as Preferred Stock, issuable from time to time in
one or more series;

        WHEREAS, the Board of Directors of the Corporation is authorized, within
the limitations and restrictions stated in the Certificate of Incorporation, to
determine or alter the rights, preferences, privileges, and restrictions granted
to or imposed upon any wholly unissued series of Preferred Stock, to fix the
number of shares constituting any such series, and to determine the designation
thereof;

        WHEREAS, the Board of Directors of the Corporation desires, pursuant to
its authority, to determine and fix the rights, preferences, privileges and
restrictions of a certain series of Preferred Stock and the number of shares
constituting and the designation of the series;

        NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the
Corporation hereby establishes a series of the authorized preferred stock of the
Corporation, $.01 par value per share, which series will be designated as
"Series B Convertible Redeemable Preferred Stock," and which will consist of
375,000 shares (the "Preferred Shares") and will have the following rights,
preferences, privileges and restrictions:

        A.    Dividends and Distributions.    The holders of Preferred Shares
will be entitled to participate with the holders of Common Stock with respect to
any dividend declared on, or other distribution in respect of, the Common Stock
in proportion to the number of shares of Common Stock issuable upon conversion
of the shares of the Preferred Shares held by them, and such dividend or other
distribution will be paid at the same time as the dividend on, or other
distribution in respect of, the Common Stock.

        B.    Voting.    Except as otherwise provided by law, the holder(s) of
Preferred Shares will have no right to vote on any matters, questions or
proceedings of the Corporation.

        C.    Liquidation, Dissolution or Winding Up.    Upon any liquidation,
dissolution or winding up of the Corporation, no distribution will be made to
the holders of shares of Common Stock or of any other stock ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Preferred Shares unless, prior thereto, the holders of Preferred Shares will
have received payment by the Corporation in an amount equal to $1,000 per share
(the "Liquidation Value").

C-1

--------------------------------------------------------------------------------




        D.    Transferability of Preferred Shares.    No person holding
Preferred Shares may transfer, and the Corporation will not register the
transfer of, any Preferred Shares, whether by sale, assignment, pledge,
encumbrance, gift, bequest, appointment or otherwise (a "transfer"), unless the
transferee will have given the Corporation 30 days prior written notice of such
transfer or, in the case of a transfer to a wholly-owned subsidiary of a holder,
one day's prior written notice of such transfer. Any purported transfer in
violation of the foregoing will be null and void. Certificates representing
Preferred Shares will, at the option of the Corporation, bear a legend to such
effect.

        E.    Conversion.    Upon the termination or expiration of any
applicable waiting period under the U.S. Hart-Scott-Rodino Act of 1976 (the "HSR
Act"), the Preferred Shares will automatically be converted into fully paid and
nonassessable shares of the Corporation's Class A Common Stock at the rate of
28.252 shares of Class A Common Stock for each Preferred Share. The Corporation
will deliver certificate(s) representing the Class A Common Stock to the holder
of the Preferred Shares only upon the surrender to the Corporation or its
transfer agent for the Preferred Shares of the certificate(s) representing the
Preferred Shares. No fractional shares of Class A Common Stock shall be issued
upon conversion of the Preferred Shares. All shares of Class A Common Stock
(including fractions thereof) issuable upon conversion of the Preferred Shares
by a holder shall be aggregated for purposes of determining whether the
conversion would result in the issuance of any fractional share. If, after the
aforementioned aggregation, the conversion would result in the issuance of any
fractional share, the Corporation shall, in lieu of issuing any fractional
share, pay cash equal to the product of such fraction multiplied by the closing
price of the Class A Common Stock on the New York Stock Exchange on the business
day prior to the date of conversion.

        F.    Redemption by the Corporation.    If approval under the HSR Act is
not obtained by June 30, 2002, the Corporation will, at the election of the
holder of the Preferred Shares upon written notice to the Corporation (provided
that such notice is received by the Corporation not later than 30 days following
June 30, 2002), redeem all of the outstanding Preferred Shares within 30 days
following the Corporation's receipt of any such notice of election by paying in
cash for each such Preferred Share a price equal to (i) the Liquidation Value
plus (ii) interest at a rate equal to the LIBOR rate on the date the payment was
due plus 125 basis points (calculated on a 360-day year and the actual number of
days the Preferred Shares have been outstanding). On and after such date of
redemption, the holder of the Preferred Shares, upon surrender to the
Corporation or its transfer agent for the Preferred Shares of the certificate(s)
representing the Preferred Shares properly endorsed in blank or accompanied by a
proper instrument of assignment or transfer in blank, will be entitled to
receive payment of the redemption price by wire transfer. Notwithstanding the
foregoing, if approval under the HSR Act is obtained after June 30, 2002 but
before the date of redemption, then the Preferred Shares will automatically be
converted into fully paid and nonassessable shares of the Corporation's Class A
Common Stock in accordance with Section E hereof.

        G.    Reacquired Shares.    Any Preferred Shares redeemed or which will
have been converted will be retired and cancelled promptly after the acquisition
thereof. All such shares will upon their cancellation become authorized but
unissued shares of Preferred Stock and may be reissued as part of a new series
of Preferred Stock subject to the conditions and restrictions on issuance set
forth herein, in the Certificate of Incorporation, or in any other certificate
of designation creating a series of Preferred Stock or any similar stock or as
otherwise required by law.

        H.    Anti-Dilution Provisions.    In addition to the provision set
forth in Section A above, if any of the following events occurs at any time
prior to the conversion of the Preferred Shares

C-2

--------------------------------------------------------------------------------




into shares of Class A Common Stock, then the Preferred Shares shall be adjusted
as described below:

        (i)    Redemptions and Repurchases.    If at any time there is a pro
rata redemption or repurchase of the Class A Common Stock, each holder of
Preferred Shares shall be entitled to participate in such redemption or
repurchase in respect of such holder's Preferred Shares on the same terms and
conditions and for the same consideration as would have been applicable had such
holder converted such holder's Preferred Shares prior to the redemption or
repurchase.

        (ii)    Stock Subdivisions or Stock Consolidations.    If at any time
the outstanding shares of Class A Common Stock, Class P Common Stock, Class T
Common Stock, and Class V Common Stock are subdivided into a greater number of
shares, whether by stock split, stock dividend or otherwise, then the number of
shares of Common Stock into which each Preferred Share is convertible will be
increased proportionately. Conversely, if at any time the outstanding shares of
Class A Common Stock, Class P Common Stock, Class T Common Stock, and Class V
Common Stock are consolidated into a smaller number of shares, then the number
of shares of Common Stock into which each Preferred Share is convertible will be
reduced proportionately. Each adjustment to the number of shares of Common Stock
into which each Preferred Share is convertible shall be effective on the record
date, or if there is no record date the effective date for such subdivision or
consolidation.

        (iii)    Consolidation, Merger or Sale of Assets.    If the Corporation
shall at any time (a) consolidate with or merge into another corporation or
(b) merge with another corporation and be the surviving corporation in such
merger, and in connection therewith all or part of the Class T Common Stock or
Class A Common Stock shall be changed into or exchanged for securities of any
other entity or cash or other property, the holders of the Preferred Shares will
thereafter receive, subject only to the termination or expiration of any
applicable waiting period under the HSR Act, the securities, cash or other
property that such holders would have received upon such consolidation or merger
had such holders converted the entirety of their outstanding Preferred Shares
into shares of Common Stock prior to such consolidation or merger, and the
Corporation shall take such steps in connection with such consolidation or
merger as may be necessary to assure that the provisions thereof shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities or property thereafter deliverable upon conversion of such Preferred
Shares. A sale of all or substantially all the assets of the Corporation for a
consideration (apart from the assumption of obligations) consisting primarily of
securities shall be deemed a consolidation or merger for the foregoing purposes.
The provisions of this Section H(iii) similarly shall apply to successive
mergers or consolidations or sales or other transfers.

        (iv)    Notices.    When any adjustments are required to be made under
this Section H, the Corporation shall as promptly as practicable (i) determine
such adjustments, (ii) prepare a statement describing in reasonable detail the
method used in arriving at the adjustment and setting forth the calculation
thereof, and (iii) cause a copy of such statement to be mailed to each holder of
the Preferred Shares.

        (v)    Computations and Adjustments.    Upon each computation of an
adjustment under this Section H, the number of Common Shares shall be calculated
to the nearest whole share (i.e., fractions of less than one-half shall be
disregarded and fractions of one-half or greater shall be treated as being the
next greater integer). However, the fractional amount shall be used in
calculating any future adjustments.

C-3

--------------------------------------------------------------------------------




        RESOLVED FURTHER, that the officers of the Corporation be, and each of
them hereby is, authorized and empowered on behalf of the Corporation to
execute, verify and file a certificate of designation of preferences in
accordance with Delaware law.

        3.    The authorized number of shares of Preferred Stock of the
Corporation is 10,000,000 shares, and the number of shares constituting
Convertible Redeemable Preferred Stock is 375,000 (including the Series B
Convertible Preferred Stock).

        IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designation as of December    , 2001.

         

--------------------------------------------------------------------------------

__________, President                

--------------------------------------------------------------------------------

__________, Secretary      

C-4

--------------------------------------------------------------------------------

VERIFICATION

        The undersigned,                        , the President and Secretary,
respectively, of Univision Communications Inc., a Delaware corporation, each
declares under penalty of perjury that the matters set out in the foregoing
Certificate of Designation are true of their own knowledge.

        Executed at Los Angeles, California, on December    , 2001.

         

--------------------------------------------------------------------------------

__________, President                

--------------------------------------------------------------------------------

__________, Secretary      

C-5

--------------------------------------------------------------------------------



QuickLinks


SHARE PURCHASE AGREEMENT
